Citation Nr: 1527033
Decision Date: 06/19/15	Archive Date: 07/07/15

DOCKET NO.  13-21 463	)	DATE JUN 19 2015
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for a jaw condition.

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to December 1970.

This appeal to the Board of Veterans Appeals (Board) arose from an October 2012 rating decision in which the RO, inter alia, denied the Veterans claims for service connection for a head injury, a jaw condition, a dental condition, a skin condition and headaches.  In January 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in July 2013. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

For reason expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In a July 2013 substantive appeal, the Veteran requested a Board hearing at his local VA office (Travel Board hearing).  There is no indication in the record that this requested hearing was scheduled, or that the hearing request was withdrawn.  On the contrary, in June 2015, the Veterans representative filed a Motion to Remand for a Travel Board hearing, indicating that the Veteran still desired the requested hearing.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Under the circumstances of this case, the Board finds that there remains an outstanding request for a Travel Board hearing, and, as the AOJ schedules Travel Board hearings, a remand of these matters for the requested hearing is warranted. 

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).
